Exhibit 10.1.2

GENERAL CONTINUING GUARANTY

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of August 13, 2009,
is executed and delivered by STANADYNE INTERMEDIATE HOLDING CORP., a Delaware
corporation, and any additional Persons that hereafter become parties hereto by
executing a Supplement in the form of Annex 1 hereto (collectively, jointly and
severally, “Guarantors”, and each individually, a “Guarantor”), in favor of
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
administrative agent for the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns, if any, in such
capacity, “Agent”, and it its individual capacity, “WFF”), in light of the
following:

WHEREAS, Stanadyne Intermediate Holding Corp., as parent (“Parent”), Stanadyne
Corporation, a Delaware corporation (“Borrower”), the below defined Lenders, and
Agent, are, contemporaneously herewith, entering into (a) that certain Credit
Agreement of even date herewith (as amended, restated, modified, renewed or
extended from time to time, the “Domestic Credit Agreement”) and (b) that
certain EXIM Guarantied Credit Agreement of even date herewith (as amended,
restated, modified, renewed or extended from time to time, the “EXIM Credit
Agreement”, and together with the Domestic Credit Agreement, each, a “Credit
Agreement”, and collectively, the “Credit Agreements”);

WHEREAS, each Guarantor is an Affiliate of Borrower and, as such, will benefit
by virtue of the financial accommodations extended to Borrower by the Lender
Group; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreements
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrower pursuant to the Credit Agreements, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrower pursuant to the Loan Documents, each Guarantor has agreed to
guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, Guarantors hereby agree as
follows:

1. Definitions and Construction.

(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Domestic Credit Agreement. The
following terms, as used in this Guaranty, shall have the following meanings:

“Agent” has the meaning set forth in the preamble to this Guaranty.

“Borrower” has the meaning set forth in the recitals to this Guaranty.

“Credit Agreement” and “Credit Agreements” have the meanings set forth in the
recitals to this Guaranty.

“Domestic Credit Agreement” has the meaning set forth in the recitals to this
Guaranty.

“EXIM Credit Agreement” has the meaning set forth in the recitals to this
Guaranty.

“Guarantied Obligations” means all of the (i) Obligations (as defined in the
Domestic Credit Agreement) and (ii) Obligations (as defined in the EXIM Credit
Agreement), in each case, now or hereafter existing or arising under any Loan
Document, whether for principal, interest (including all interest that accrues
after the commencement of any Insolvency Proceeding irrespective of whether a
claim therefor is allowed in such case or proceeding), fees, expenses or
otherwise, and also includes any and all expenses (including



--------------------------------------------------------------------------------

reasonable counsel fees and expenses) incurred by the Agent, the Lenders or the
Issuing Lender (or any of them) in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrower to the Agent, the Lenders or the Issuing Lender under
any Loan Document but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization or similar
proceeding involving Borrower or any other guarantor.

“Guarantor” and “Guarantors” have the meanings set forth in the preamble to this
Guaranty.

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreements, and shall include any other
Person made a party to either of the Credit Agreements in accordance with the
provisions thereof (together with their respective successors and assigns).

“Loan Documents” means, collectively, the “Loan Documents” as defined under the
Domestic Credit Agreement, and the “Loan Documents” as defined under the EXIM
Credit Agreement.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Borrower, whether under any rule of construction or otherwise.
On the contrary, this Guaranty has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of Guarantors and Agent. Any
reference herein to the satisfaction or payment in full of the Guarantied
Obligations shall mean the payment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreements) of all Guarantied
Obligations other than contingent indemnification Guarantied Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and are not required to
be repaid or cash collateralized pursuant to the provisions of the Credit
Agreements and the full and final termination of any commitment to extend any
financial accommodations under the Credit Agreements and any other Loan
Document. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record and any Record transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein. The captions and headings are
for convenience of reference only and shall not affect the construction of this
Guaranty.

 

-2-



--------------------------------------------------------------------------------

2. Guarantied Obligations. Each Guarantor hereby irrevocably, jointly and
severally, and unconditionally guaranties to Agent, for the benefit of the
Lender Group and the Bank Product Providers, until the final and indefeasible
payment in full thereof, in cash, has been made, (a) the due and punctual
payment of the Guarantied Obligations, when and as the same shall become due and
payable, whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of such Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrower of all of the agreements, conditions, covenants, and
obligations of Borrower contained in each of the Credit Agreements and under
each of the other Loan Documents.

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Guarantied Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, each Guarantor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Guarantied Obligations in
existence on the date of receipt by Agent of such written notice (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of the Lender Group in existence on the date of such revocation, (d) no payment
by any Guarantor, Borrower, or from any other source, prior to the date of
Agent’s receipt of written notice of such revocation shall reduce the maximum
obligation of Guarantors hereunder, and (e) any payment by Borrower or from any
source other than any Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of Guarantors
hereunder.

4. Performance Under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations, on or prior to the due date thereof, or
if Borrower shall fail to perform, keep, observe, or fulfill any other
obligation referred to in clause (b) of Section 2 of this Guaranty in the manner
provided in either Credit Agreement or any other Loan Document, Guarantors
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

5. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantors, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that such Guarantor is directly,
jointly and severally with each other Guarantor and any other guarantor of the
Guarantied Obligations, liable to Agent, for the benefit of the Lender Group and
the Bank Product Providers, that the obligations of each Guarantor hereunder are
independent of the obligations of Borrower, each other Guarantor, or any other
guarantor, and that a separate action may be brought against any Guarantor,
whether such action is brought against Borrower, any other Guarantor, or any
other guarantor or whether Borrower, any other Guarantor, or any other guarantor
is joined in such action. Each Guarantor hereby agrees that such Guarantor’s
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by any member of the Lender Group or any Bank Product
Provider of whatever remedies they may have against Borrower, any other
Guarantor, or any other guarantor, or the enforcement of any Lien or realization
upon any security by any member of the Lender Group or any Bank Product
Provider. Each Guarantor hereby agrees that any release which may be given by
Agent to Borrower, any other Guarantor, or any other guarantor, or with respect
to any property or asset subject to a Lien, shall not release such Guarantor.
Each Guarantor consents and agrees that no member of the Lender Group nor any
Bank Product Provider shall be under any obligation to marshal any property or
assets of Borrower, any other Guarantor, or any other guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

 

-3-



--------------------------------------------------------------------------------

6. Waivers.

(a) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under either Credit Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to each such Guarantor’s right
to make inquiry of Agent to ascertain the amount of the Guarantied Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under any of the Loan Documents; and (vii) all other
notices (except if such notice is specifically required to be given to such
Guarantor under this Guaranty or any other Loan Documents to which such
Guarantor is a party) and demands to which such Guarantor might otherwise be
entitled.

(b) To the fullest extent permitted by applicable law, each Guarantor hereby
waives the right by statute or otherwise to require any member of the Lender
Group or any Bank Product Provider, to institute suit against Borrower, any
other Guarantor, or any other guarantor or to exhaust any rights and remedies
which any member of the Lender Group or any Bank Product Provider, has or may
have against Borrower, any other Guarantor, or any other guarantor. In this
regard, each Guarantor agrees that such Guarantor is bound to the payment of
each and all Guarantied Obligations, whether now existing or hereafter arising,
as fully as if the Guarantied Obligations were directly owing to Agent, the
Lender Group, or the Bank Product Providers, as applicable, by such Guarantor.
Each Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guarantied Obligations shall have
been fully and finally performed and indefeasibly paid in full in cash, to the
extent of any such payment) of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower in respect thereof.

(c) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) any right to assert against any member of the Lender Group or any
Bank Product Provider, any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against
Borrower, any other Guarantor, or any other party liable to any member of the
Lender Group or any Bank Product Provider; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against Borrower, other Guarantors, or other guarantors or
sureties; (iv) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder.

(d) Until the Guarantied Obligations have been paid in full in cash, (i) each
Guarantor hereby postpones and agrees not to exercise any right of subrogation
such Guarantor has or may have as against Borrower or any other Guarantor with
respect to the Guarantied Obligations; (ii) each Guarantor hereby postpones and
agrees not to exercise any right to proceed against Borrower, any other
Guarantor, or any other Person now or hereafter liable on account of the
Obligations (as defined under each Credit Agreement) for contribution,
indemnity, reimbursement, or any other similar rights (irrespective of whether
direct or indirect, liquidated or contingent); and (iii) each Guarantor hereby
postpones and agrees not to exercise any right such Guarantor may have to
proceed or to seek recourse against or with respect to any property or asset of
Borrower

 

-4-



--------------------------------------------------------------------------------

or any other Person now or hereafter liable on account of the Obligations (as
defined under each Credit Agreement). Notwithstanding anything to the contrary
contained in this Guaranty, no Guarantor shall exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, and no Guarantor shall proceed or seek recourse against or with respect
to any property or asset of, Borrower, any other Guarantor, or any other
guarantor (including after payment in full of the Guarantied Obligations) if all
or any portion of the Obligations (as defined under each Credit Agreement) have
been satisfied in connection with an exercise of remedies in respect of the
Stock of Borrower or such other guarantor whether pursuant to the Security
Agreement or otherwise.

(e) If any of the Guarantied Obligations or the obligations of any Guarantor
under this Guaranty at any time are secured by a mortgage or deed of trust upon
real property, any member of the Lender Group or any Bank Product Provider may
elect, in its sole discretion, upon a default with respect to the Guarantied
Obligations or the obligations of any Guarantor under this Guaranty, to
foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of any Guarantor hereunder. Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of such
Guarantor against Borrower, other Guarantors, or other guarantors or sureties,
and (b) absent the waiver given by such Guarantor herein, such an election would
estop any member of the Lender Group and the Bank Product Providers from
enforcing this Guaranty against such Guarantor. Understanding the foregoing, and
understanding that such Guarantor is hereby relinquishing a defense to the
enforceability of this Guaranty, each Guarantor hereby waives any right to
assert against any member of the Lender Group or any Bank Product Provider any
defense to the enforcement of this Guaranty, whether denominated “estoppel” or
otherwise, based on or arising from an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on any such
mortgage or deed of trust or as a result of any other exercise of remedies,
whether under a mortgage or deed of trust or under any personal property
security agreement. Each Guarantor understands that the effect of the foregoing
waiver may be that such Guarantor may have liability hereunder for amounts with
respect to which such Guarantor may be left without rights of subrogation,
reimbursement, contribution, or indemnity against Borrower, other Guarantors, or
other guarantors or sureties.

(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor waives all rights and defenses that such
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property. This means, among other things:

(i) Any member of the Lender Group or any Bank Product Provider may collect from
any Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by any Guarantor, Borrower, or any other
guarantor.

(ii) If any member of the Lender Group or any Bank Product Provider forecloses
on any real property collateral that may be pledged by any Guarantor, Borrower
or any other guarantor:

 

  (1) The amount of the Guarantied Obligations or any obligations of any
Guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

  (2) Agent may collect from any Guarantor even if any member of the Lender
Group or any Bank Product Provider, by foreclosing on the real property
collateral, has destroyed any right such Guarantor may have to collect from
Borrower or any other Guarantor.

 

-5-



--------------------------------------------------------------------------------

This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

(g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING
OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK
PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
BORROWER BY THE OPERATION OF APPLICABLE LAW.

(h) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor hereby also agrees to the following
waivers:

(i) Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations
or any of the Loan Documents. Each Guarantor agrees that Agent’s rights under
this Guaranty shall be enforceable even if Borrower had no liability at the time
of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or Borrower ceases to be liable with respect
to all or any portion of the Guarantied Obligations.

(ii) Each Guarantor agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount guaranteed hereunder is larger in amount
and more burdensome than that for which Borrower is responsible. The
enforceability of this Guaranty against any Guarantor shall continue until all
sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of Borrower, any other
guarantor of Borrower’s obligations under any other Loan Document, any pledgor
of collateral for any person’s obligations to Agent or any other person in
connection with the Loan Documents.

(iii) Each Guarantor waives the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under any Loan Document, any
other pledgor of collateral for any person’s obligations to Agent or any other
person in connection with the Guarantied Obligations, (B) proceed against or
exhaust any other security or collateral Agent may hold, or (C) pursue any other
right or remedy for such Guarantor’s benefit, and agrees that Agent may exercise
its right under this Guaranty without taking any action against Borrower, any
other guarantor of Borrower’s obligations under the Loan Documents, any pledgor
of collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds.

7. Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group or any Bank Product Provider
may, by action or inaction, compromise or settle, shorten or extend the Maturity
Date (as defined under each Credit Agreement) or any other period of duration or
the time for the payment of the Guarantied Obligations, or discharge the
performance of the Guarantied Obligations, or may refuse to enforce the
Guarantied Obligations, or otherwise elect not to enforce the Guarantied
Obligations, or may, by action or inaction, release all or any one or more
parties to, any one or more of the terms and provisions of either Credit
Agreement or any of the other Loan Documents or may grant other indulgences to
Borrower, any other Guarantor, or any other guarantor in respect thereof, or may
amend or modify in any manner and at any time (or from time to time) any one or
more of the Guarantied Obligations, either Credit Agreement or any other Loan
Document (including any increase or decrease in the principal amount of any
Guarantied Obligations or the interest, fees or other amounts that may accrue
from time to time in respect thereof), or may, by action or inaction, release or
substitute the Borrower or any guarantor, if any, of the Guarantied Obligations,
or may enforce, exchange, release, or waive, by action or inaction, any security
for the Guarantied Obligations or any other guaranty of the Guarantied
Obligations, or any portion thereof.

 

-6-



--------------------------------------------------------------------------------

8. No Election. The Lender Group and the Bank Product Providers shall have the
right to seek recourse against any Guarantor to the fullest extent provided for
herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of any Guarantor under this Guaranty except to the extent that the
Lender Group and the Bank Product Providers finally and unconditionally shall
have realized indefeasible payment in full of the Guarantied Obligations by such
action or proceeding.

9. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of any Guarantor under this Guaranty by such
Guarantor or the transfer by any Guarantor to Agent of any property of any
Guarantor should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of such
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

10. Financial Condition of Borrower. Each Guarantor represents and warrants to
the Lender Group and the Bank Product Providers that such Guarantor is currently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations. Each Guarantor further represents and warrants to
the Lender Group and the Bank Product Providers that such Guarantor has read and
understands the terms and conditions of each Credit Agreement and each other
Loan Document. Each Guarantor hereby covenants that it will continue to keep
itself informed of Borrower’s financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

11. Payments; Application. All payments to be made hereunder by any Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreements.

12. Attorneys Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other costs and expenses which may be incurred
by Agent or the Lender Group in connection with the enforcement of this Guaranty
or in any way arising out of, or consequential to, the protection, assertion, or
enforcement of the Guarantied Obligations (or any security therefor),
irrespective of whether suit is brought.

13. Notices. All notices and other communications provided for hereunder to
Agent shall be in writing and shall be mailed, sent, or delivered in accordance
with Section 11 of the Domestic Credit Agreement. All notices and other
communications hereunder to any Guarantor shall be in writing and shall be
mailed, sent, or delivered in care of Borrower in accordance with Section 11 of
the Domestic Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

14. Cumulative Remedies. No remedy under this Guaranty, under either Credit
Agreement, or under any other Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under either Credit
Agreement, or under any other Loan Document, and those provided by law. No delay
or omission by the Lender Group or Agent on behalf thereof to exercise any right
under this Guaranty shall impair any such right nor be construed to be a waiver
thereof. No failure on the part of the Lender Group or Agent on behalf thereof
to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

16. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between parties pertaining to the subject matter contained herein. This Guaranty
may not be altered, amended, or modified, nor may any provision hereof be waived
or noncompliance therewith consented to, except by means of a writing executed
by each Guarantor and Agent, on behalf of the Lender Group. Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given. No course
of dealing and no delay or waiver of any right or default under this Guaranty
shall be deemed a waiver of any other, similar or dissimilar, right or default
or otherwise prejudice the rights and remedies hereunder.

17. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and each such Guarantor’s successors and assigns and shall inure to the benefit
of the successors and assigns of Agent, the Lender Group and the Bank Product
Providers; provided, however, no Guarantor shall assign this Guaranty or
delegate any of such Guarantor’s duties hereunder without Agent’s prior written
consent and any assignment not consented to shall be absolutely null and void.
In the event of any assignment, participation, or other transfer of rights by
the Lender Group or the Bank Product Providers, the rights and benefits herein
conferred upon the Lender Group and the Bank Product Providers shall
automatically extend to and be vested in such assignee or other transferee.

18. No Third Party Beneficiary. This Guaranty is solely for the benefit of each
member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.

19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
CITY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL (AS DEFINED UNDER EACH CREDIT AGREEMENT) OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
(AS DEFINED UNDER EACH CREDIT AGREEMENT) OR OTHER PROPERTY MAY BE FOUND. EACH

 

-8-



--------------------------------------------------------------------------------

GUARANTOR AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 19.

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

21. Agreement to be Bound. Each Guarantor hereby agrees to be bound by each and
all of the terms and provisions of each Credit Agreement applicable to such
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, each Guarantor hereby: (a) makes to the Lender
Group each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in each Credit Agreement that Borrower agrees and
covenants to cause Guarantor to do, and (ii) to not do each of the things set
forth in each Credit Agreement that Borrower agrees and covenants to cause such
Guarantor not to do, in each case, fully as though such Guarantor was a party
thereto, and such agreements and covenants are incorporated herein by this
reference, mutatis mutandis.

22. New Guarantors. Any Person may become a party to this Guaranty by executing
and delivering in favor of Agent a supplement to this Agreement in the form of
Annex 1 attached hereto. Upon the execution and delivery of Annex 1 by such
Person, such Person shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Guaranty
shall not require the consent of any Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

[Signature pages to follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

STANADYNE INTERMEDIATE HOLDING CORP., a Delaware corporation By:   /s/ Stephen
S. Langin Name:   Stephen S. Langin Title:   Vice President, Chief Financial
Officer and Secretary

[Signature page to Guaranty]

 

S-1



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO FOOTHILL, LLC,     a Delaware limited liability company,
    as Agent       By:   /s/ Samantha Alexander       Name:   Samantha Alexander
      Title:   Vice President

[Signature page to Guaranty]

 

S-2



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTY

FORM OF SUPPLEMENT

SUPPLEMENT NO.          (this “Supplement”), dated as of [                    ],
2009, to the Guaranty (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”), dated as of August 13, 2009, by each of the
parties listed on the signature pages thereto and those additional entities that
thereafter become parties thereto (collectively, jointly and severally,
“Guarantors”, and each individually, “Guarantor”) and Agent (as defined below).

W I T N E S S E T H:

WHEREAS, the Guaranty was entered into pursuant to (a) that certain Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Domestic Credit Agreement”), dated as of August 13, 2009, by and
among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), STANADYNE INTERMEDIATE
HOLDING CORP., a Delaware corporation (“Parent”), and STANADYNE CORPORATION, a
Delaware corporation (“Borrower”), and (b) that certain EXIM Guarantied Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “EXIM Credit Agreement”, and together with the Domestic Credit
Agreement, each, a “Credit Agreement”, and collectively, the “Credit
Agreements”), dated as of August 13, 2009, by and among the Lenders, Agent,
Parent, and Borrower; and

WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty or, as referred
to therein, the Domestic Credit Agreement; and

WHEREAS, Guarantors have entered into the Guaranty in order to induce the Lender
Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.11 of each Credit Agreement, each Domestic
Subsidiary that is formed or acquired by any Loan Party after the Closing Date
must execute and deliver certain Loan Documents, including the Guaranty, and the
execution of the Guaranty by the undersigned new Guarantor or Guarantors
(collectively, the “New Guarantors”) may be accomplished by the execution of
this Supplement in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Guarantor hereby agrees as follows:

1. In accordance with Section 22 of the Guaranty, each New Guarantor, by such
New Guarantor’s signature below, becomes a “Guarantor” under the Guaranty with
the same force and effect as if originally named therein as a “Guarantor” and
each New Guarantor hereby (a) agrees to all of the terms and provisions of the
Guaranty applicable to such Guarantor as a “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by such
Guarantor as a “Guarantor” thereunder are true and correct on and as of the date
hereof. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include each New Guarantor. The Guaranty is incorporated herein by reference.

2. Each New Guarantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Guarantor and constitutes such New Guarantor’s legal, valid and
binding obligation, enforceable against such New Guarantor in accordance with
its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

Annex 1-1



--------------------------------------------------------------------------------

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Guaranty shall remain in full
force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex 1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and Agent have duly executed this
Supplement to the Guaranty as of the day and year first above written.

 

NEW GUARANTORS:     [NAME OF NEW GUARANTOR, a                             ]    
  By:           Name:           Title:         [NAME OF NEW GUARANTOR, a
                            ]       By:           Name:           Title:    
AGENT:     WELLS FARGO FOOTHILL, LLC       By:           Name:           Title:
   



--------------------------------------------------------------------------------

The registrants agree to furnish supplementally a copy of any omitted exhibit or
schedule to the Securities and Exchange Commission upon request.